Citation Nr: 0737577	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  04-10 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder.
 
2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
sleep disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to 
August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate her claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence includes a PTSD diagnosis 
in conformity with DSM-IV criteria.

3.  There is sufficient evidence of record to corroborate at 
least one of the veteran's claimed in-service stressors and 
the veteran's PTSD diagnosis is based on this stressor.

4.  By an unappealed decision dated in September 1997, the RO 
denied the veteran's claim of entitlement to service 
connection for a sleep disorder. 	

5.  Evidence submitted subsequent to the September 1997 
decision is cumulative or redundant of the evidence of record 
at the time of the last prior final denial of the claim for 
service connection for a sleep disorder and does not raise a 
reasonable possibility of substantiating the claim.  		

6.  By an unappealed decision dated in September 1997, the RO 
denied the veteran's claim of entitlement to service 
connection for depression. 	

7.  Evidence submitted subsequent to the September 1997 
decision is cumulative or redundant of the evidence of record 
at the time of the last prior final denial of the claim for 
service connection for depression and does not raise a 
reasonable possibility of substantiating the claim.  		


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder (PTSD) was incurred during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 
2002 & Supp. 2007); 38 C.F.R §§ 3.159, 3.303 (2007).  

2.  The rating decision of September 1997 is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1997). 

3.  The veteran has not submitted new and material evidence 
that warrants reopening her claim for service connection for 
a sleep disorder.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 
2002); 38 C.F.R. §§ 3.156(a) (2007).   

4.  The veteran has not submitted new and material evidence 
that warrants reopening her claim for service connection for 
depression.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002); 38 
C.F.R. §§ 3.156(a) (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and her representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

When the veteran is attempting to reopen a previously 
disallowed claim, VA must notify the veteran of the evidence 
and information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefits sought.  
Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  This requires 
VA to look at the bases for the prior denial and to respond 
with a letter describing what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. at 10.

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  Prior to initial adjudication of the veteran's 
claim, the RO provided VCAA notice in 2 letters dated in 
November 2001 and a letter dated in February 2002.  In one of 
the November 2001 letters, the RO advised the veteran of what 
the evidence must show to establish entitlement to service-
connection for the claimed disabilities.  The RO also advised 
the veteran of VA's duties under the VCAA and the delegation 
of responsibility between VA and the veteran in procuring the 
evidence relevant to the claims, including which portion of 
the information and evidence necessary to substantiate the 
claims was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  The RO 
also essentially requested that the veteran send any evidence 
in her possession that pertained to the claim, namely by 
requesting any additional evidence concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the veteran.  

In the second letter dated in November 2001, the RO informed 
the veteran of the specific requirements for establishing 
entitlement to service connection for PTSD.  Included in the 
letter was a questionnaire seeking information relevant to 
the veteran's claimed stressors.  The Board finds that 
through both of the November 2001 letters, the RO satisfied 
the duty to notify as it pertains to the PTSD service 
connection claim.

The Board also finds that through the February 2002 
correspondence the RO has satisfied the duty to notify as it 
pertains to the depression and sleep disorder claims.  In 
that correspondence the RO informed the veteran that these 
claims had previously been denied and explained why.  The RO 
also informed the veteran that she needed to provide new and 
material evidence in order to reopen them.  

In the February 2002 letter, the RO provided the veteran with 
the definition of new and material evidence that was in 
effect prior to August 2001; the veteran filed her claims to 
reopen in September 2001.  Despite that the veteran was 
initially provided with the incorrect definition of new and 
material evidence, a review of the record shows that the 
error has since been corrected.  In a statement of the case 
(SOC) dated in January 2004, the decision review officer 
(DRO) applied the correct definition of new and material 
evidence, decided that such evidence had not been provided, 
and declined to reopen the claims.  The veteran was provided 
with a copy of the SOC and has had opportunity to respond.  

It does not appear that at any time throughout the course of 
this appeal that the veteran was provided with notice of the 
elements of the degree of disability or the effective date of 
disability.  For reasons discussed more fully below, the 
Board concludes that the preponderance of the evidence is 
against the appellant's claims for service connection.  Thus, 
no disability rating or effective date will be assigned and 
failure to notify the veteran of these elements has resulted 
in no prejudice. 

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's VAMC 
treatment records, service medical records, and personnel 
file.  The RO also provided the veteran with VA mental and 
neurological examinations in order to determine whether she 
currently suffered from PTSD, depression, or a sleep 
disorder, and if so, whether any were related to her active 
duty service.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to her appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to her 
claims.  Accordingly, the Board will proceed with appellate 
review.

II.  Post-Traumatic Stress Disorder (PTSD)

Evidence

The veteran's service medical records showed that in May 
1988, the veteran was hospitalized for a week for feeling 
depressed.  The diagnosis was listed as adjustment disorder 
with mixed features.  In the request for a psychiatric 
consultation, Dr. B.Q. noted that the veteran had reported an 
increase in family problems.

Dr. F.I. reported in an inpatient treatment record cover 
sheet, dated in May 1988, that the veteran had felt 
depressed, irritable, and unable to cope with pressure at 
work.  The veteran also reported family difficulties.

In a chronological record of medical care, dated in August 
1988, Dr. V.B. noted present complaints of headaches and 
sleep disturbance.  The doctor noted the history of 
depression, including the May 1988 hospitalization.  The 
assessment was recorded as depression.  The hospitalization 
was also noted in the report of medical history prepared upon 
the veteran's discharge, dated in July 1992.

The veteran's personnel records are negative for incident 
reports, notations, or any other documents indicating that 
the veteran experienced any personal assault.  Personnel 
records showed that in January 1979 the veteran was 
transferred from the 18th Engineer Brigade to the 53rd 
Transportation Company.  The veteran was in Germany at that 
time.  Personnel records also showed that beginning in March 
1982 the veteran was stationed at Fort Hood, Texas.  

In a letter from Dr. L.K., dated in January 2001, Dr. L.K. 
explained that she had treated the veteran for PTSD, and 
major depression since May 1999.  The veteran's symptoms 
included difficulty sleeping, depressed mood, easy 
irritability, poor concentration, easy tearfulness, poor 
appetite, and memories about trauma.  

Regarding the PTSD, the veteran reported to Dr. L.K. that her 
stressors were from threatening interactions with superior 
officers while in the military.  The veteran also reported 
stressors from her job at the post office, which included 
interactions with her superiors.  

Dr. L.K. described the post office incidents as reported by 
the veteran and noted that with regards to one of them, an 
arbitration panel found one of the veteran's supervisors to 
have engaged in improper conduct.  Dr. L.K. reported that she 
felt the veteran's conditions of PTSD, major depression, 
irritable bowel syndrome, and migraine headaches were 
worsened by her job related stressors at the post office.  

In her claim for compensation benefits, dated in September 
2001, the veteran stated that she experienced sexual trauma 
and harassment while on active duty and that she never 
received counseling while on active duty.  

VAMC treatment records included a progress note, dated in 
January 1996, in which the examiner noted the veteran's 
reports of being sexually harassed in Germany and seeing dead 
people in Saudi Arabia.  The examiner's impression was 
depression and anxiety.

The veteran submitted responses to a questionnaire for PTSD 
secondary to assault.  In the questionnaire, she recalled 
being removed from HHC, 18th Engr. Bde., by order of the 
Inspector General, Washington, DC on January 5, 1979 due to 
the stress and sexual harassment she endured.  The veteran 
also claimed that she experienced similar stressors at Fort 
Hood.  The veteran also cited Southwest Asia (Desert 
Shield/Storm) as a stressor.  

VAMC medical records also included numerous general 
psychiatry individual notes, beginning in January 2002, 
reflecting PTSD and bipolar diagnoses.   

In a November 2003 VA mental disorders examination report, 
Dr. T.H. stated that the veteran reported difficulties 
falling asleep, which were probably due to her bipolar 
disorder.  Dr. T.H. observed that the veteran reported 
feeling apprehensive being interviewed by a male because of 
her history of sexual harassment.  The veteran reported two 
types of stressors to Dr. T.H.  First, the veteran reported 
sexual harassment where more than one ranking officer 
allegedly attempted to force himself on her.  The veteran 
reported rebuffing these advances but found them to be 
upsetting.  

Second, the veteran reported stressors associated the first 
Gulf War.  In one instance, when transporting ammunition to 
the front, her convoy happened upon a group of Iraqi tanks.  
The veteran feared they would shell her fully loaded 
ammunition truck, but instead they surrendered.  The veteran 
also reported a time where she came across a wounded soldier 
in a Humvee who had lost both legs.  Another stressor claimed 
was when she was required to wear chemical gear for hours at 
a time.   

Based on findings obtained from reviewing the veteran's 
claims folder and conducting a mental status examination, Dr. 
T.H. diagnosed PTSD, chronic, by history and current 
evaluation, and bipolar disorder, by history on Axis I.  On 
Axis II Dr. T.H. diagnosed personality disorder not otherwise 
specified with hysterical and paranoid features.   

Regarding the etiology of the disorders, Dr. T.H. stated that 
the veteran's description of her mother suggested a genetic 
link to the bipolar disorder.  The veteran's personality 
disorder with maladaptive defenses likely had its origins in 
reaction to growing up in an unhappy, chaotic family.  Dr. 
T.H. concluded that the veteran's family's genetics and 
dynamics made the veteran more vulnerable and less able to 
cope with future stresses and that it was not surprising to 
see her develop PTSD when faced with the dual stresses of 
sexual harassment and war.

Dr. T.H. stated that it was impossible to delineate the 
veteran's bipolar disorder, personality disorder, and PTSD.  
Dr. T.H. stated that the mood disorder and personality 
structure very likely played a primary role in the 
development of her PTSD.  The PTSD, the doctor explained, was 
super-imposed over the pre-existing pathologies.

In letters from the veteran's children, A.M. and C.W., they 
described a time when during her active duty the veteran 
suffered what A.M. described as an "emotional break-down."  
A.M. described a time in May 1982 when somebody in a military 
uniform showed up at their house.  A.M. and C.W. reported 
that they had recognized the man from seeing him on base.  
They also described how the veteran yelled at the man and 
slammed the door, leaving him outside.  C.W. stated that 
after the veteran slammed the door, the man knocked on the 
door again.  C.W. recalled that at that point, his mother 
picked up an ashtray and threw it at the door, but that it 
did not break.  C.W. recalled that he was surprised that the 
ashtray did not break.  C.W. also reported that his mother 
still had the ashtray and that he occasionally teased her 
about it.  C.W. recalled that this occurred when his mother 
was stationed at Fort Hood, Texas.  A.M., in her letter, 
recalled that after her mother yelled she picked up a 
brownish/gold glass ashtray and threw it at the door.  A.M. 
stated that the ashtray fell to the floor after hitting the 
door and that she and her brother were "amazed" that it did 
not break.  A.M. continued, "[w]e stood there watching our 
mother and the ashtray in shock."  A.M. explained that she 
later learned from her mother that this was a captain who had 
been sexually harassing her.  

A transcript of the veteran's RO hearing, dated in June 2004, 
reflects the following.  The veteran testified that she began 
experiencing sexual trauma in 1978 in Germany.  Regarding 
these instances, the veteran stated that a superior officer 
made sexual advances on her and then put her on extra duty 
when she rebuffed these advances.  The veteran testified that 
she filed a report with the Inspector General's office and 
that she was subsequently moved from the station.  The 
veteran claimed she suffered from problems dealing with males 
ever since that time.  

The veteran also testified to having experienced sexual 
trauma at Fort Hood, Texas.  There, the veteran stated, her 
children witnessed her breaking down.  The veteran recalled a 
time where her commander showed up at her house and she 
suffered from a break down.  

The veteran testified that she attempted to get a record of 
formalized report of the Germany incident that was forwarded 
to her in 1978, but that she was told those records had been 
destroyed pursuant to regulations of the modern Army record 
keeping system.  

The veteran also reported experiencing sexual harassment 
while serving in the Persian Gulf.  The veteran testified 
that the man who sexually harassed her in the Persian Gulf 
had harassed other women as well.    

In a statement received from the veteran in April 2005, she 
asserted that her personnel records reflected an 
unjustifiable duty reassignment, which was evidence of her 
in-service sexual harassment.  

Legal Criteria

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2007); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  Section 4.125(a) 
of 38 C.F.R. incorporates the Diagnostic and Statistical 
Manual of Mental Disorders-IV as the governing criteria for 
diagnosing PTSD.  38 C.F.R. § 4.125(a) (2007).  
 
Veterans who have engaged in combat with the enemy are 
afforded additional considerations with respect to service 
connection claims.  See 38 U.S.C.A. 
§ 1154(b) (West 2002).  For a PTSD service connection claim, 
if the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (2002); 38 C.F.R. § 
3.304(f)(1) (2007).   

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  Dizoglio, 9 Vet. App. at 166.  VA 
adjudicators are not bound to accept the statements of 
history provided by the veteran simply because treating 
medical providers have done so and based their diagnoses upon 
them.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  38 C.F.R. § 3.304(f)(3) (2007).  Examples of such 
evidence include, but are not limited to records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or sexually transmitted 
diseases; and statements from family members and fellow 
service members, or clergy.  Id.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Id.    

Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without any 
identifiable cause; or unexplained economic or social 
behavior changes.  Id.  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b) (West 2002).  

Analysis

First the Board finds that the medical evidence establishes a 
PTSD diagnosis in conformance with DSM-IV criteria.  Although 
the medical evidence includes other mental disorder 
diagnoses, such as bipolar disorder and personality disorder, 
it is apparent that these coexist as separate disorders.  
Thus, for the purpose of establishing service connection, the 
diagnosis is sufficient.  38 C.F.R. § 3.304(f) (2007).

Having determined that the medical evidence shows a PTSD 
diagnosis in conformance with the DSM-IV criteria, the Board 
now considers the individual stressors.  As a preliminary 
matter, the Board first notes that the evidence fails to show 
that the veteran engaged in combat with the enemy.  While the 
veteran's DD Form 214 shows that she earned numerous medals 
and awards for her honorable service, there is no evidence 
that she earned any awards indicative of combat.  The 
evidence of record, by itself, fails to show that the veteran 
personally participated in events constituting an actual 
fight or encounter with military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 
(2000).  Thus, verification of the claimed stressors can only 
be satisfied by corroborative evidence that substantiates or 
verifies the veteran's statements as to the occurrence of the 
claimed stressors.  Dizoglio, 9 Vet. App. at 166.  

The medical evidence links the PTSD diagnosis to the 
veteran's reports of being sexually harassed on various 
occasions during her service and to her reported Gulf War 
experiences.  

Regarding the incidents in the first Gulf War, the Board 
finds that the evidence does not corroborate these claimed 
stressors.  The personnel records are completely negative for 
any of the claimed incidents and the veteran's descriptions 
of them were too vague to conduct a meaningful search to 
verify them.  

The Board does find, however, that there is enough 
corroborative evidence of the incident at Fort Hood, Texas in 
May 1982 to verify that this stressor actually occurred.  The 
accounts provided by family members A.M. and C.W. were 
specific as to the time, place, and circumstances of that 
incident.  Notably the recollections of the veteran throwing 
the ashtray and the amazement they all had when it did not 
break were so specific that the Board finds these accounts to 
be credible evidence of what actually occurred that night.  
Moreover, the veteran's personnel records document that she 
was stationed at Fort Hood, Texas at that time.  In making 
this determination, the Board is mindful that it is not 
necessary to corroborate every detail of the claimed stressor 
and that reasonable doubt is to be resolved in the veteran's 
favor.  Pentecost v. Principi, 16 Vet. App. 124, 128-129 
(2002); 38 C.F.R. § 3.102 (2007).  Service connection should 
be granted for PTSD.

III.  New and Material Evidence

Legal Criteria and Procedural History

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(2002); 38 C.F.R. § 3.156(a) (2007).  The definition of "new 
and material evidence" was revised in August 2001.  38 
C.F.R. § 3.156 (2002).  The change in the law pertains to 
claims filed on or after August 29, 2001.  Duty to Assist, 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  The veteran's application 
to reopen her claim for service connection was initiated in 
September 2001.  Thus, the new definition of "new and 
material evidence" is applicable to her claim.  

Under the new definition, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
38 C.F.R. § 3.156(a) (2007).  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for her claim has been satisfied.

A review of the record shows that the veteran's initial 
claims for service-connected benefits for a sleep disorder 
and depression were denied in a September 1997 rating 
decision.  In correspondence dated in September 1997, the RO 
informed the veteran of the denial and advised her of her 
procedural and appellate rights.  The veteran failed to 
appeal that decision and it became final.  The veteran filed 
the instant claim to reopen her claim for compensation 
benefits in September 2001.  The RO denied that claim in a 
rating decision dated in May 2003.  In a letter dated in May 
2003, the RO advised the veteran of the decision not to 
reopen the claims for service connection for a sleep disorder 
and depression and included notice of her procedural and 
appellate rights.  The veteran filed a notice of disagreement 
(NOD) and a substantive appeal within the applicable time 
limits.  The appeal of the May 2003 rating decision is 
properly before the Board.  

Evidence

As pertaining to the sleep disorder and depression claims, in 
the September 1997 rating decision, the RO considered the 
veteran's service medical records and outpatient treatment 
records from VAMC Asheville, North Carolina.

Service medical records showed that in May 1988, the veteran 
was hospitalized for a week for feeling depressed.  The 
diagnosis was listed as adjustment disorder with mixed 
features.  In a chronological record of medical care, dated 
in August 1988, Dr. V.B. noted present complaints of 
headaches and sleep disturbance.  The doctor noted the 
history of depression, including the May 1988 
hospitalization.  The assessment was recorded as depression.  
The hospitalization was also noted in the report of medical 
history prepared upon the veteran's discharge, dated in July 
1992.

Treatment records from the Asheville VAMC, dated in January 
1996, noted that the veteran had been depressed for years and 
that it had increased in the past 3 years.  The assessment 
was depression and anxiety disorder.  

Evidence received since the September 1997 rating decision 
consists of letters from VA psychiatrist, Dr. L.K.; VA 
physician, Dr. D.B.; the veteran's own statements; treatment 
records from the Cincinnati, Ohio VAMC; a VA neurologic 
examination report, dated in November 2003; a VA mental 
disorders examination report, dated in November 2003; and a 
transcript of a hearing before a decision review officer, 
dated in June 2004.

VAMC Cincinnati treatment notes showed diagnoses of 
depression, PTSD, and bipolar disorder, treated with 
medications.  In a noted dated in April 2002, Dr. L.R. 
diagnosed major depression, recurrent, on Axis I.  Records 
showed that the veteran began treatment at the mental health 
clinic in January 2002 for major depression.  

In a letter from Dr. L.K., dated in January 2001, Dr. L.K. 
explained that she had treated the veteran for PTSD, and 
major depression since May 1999.  The veteran's symptoms 
included difficulty sleeping, depressed mood, easy 
irritability, poor concentration, easy tearfulness, poor 
appetite, and memories about trauma.  Dr. L.K. stated that 
the veteran's PTSD and Major Depression had been worsened by 
her positions at the post office.

In the November 2003 mental disorders examination report, Dr. 
T.H. stated that the veteran reported difficulties falling 
asleep, which were probably due to her bipolar disorder.  
Based on findings obtained from reviewing the veteran's 
claims folder and conducting a mental status examination, Dr. 
T.H. diagnosed PTSD, chronic, by history and current 
evaluation, and bipolar disorder, by history.  

Regarding the etiology of the disorders, Dr. T.H. stated that 
the veteran's description of her mother suggested a genetic 
link to the bipolar disorder.  The veteran's personality 
disorder with maladaptive defenses likely had its origins in 
reaction to growing up in an unhappy, chaotic family.  Dr. 
T.H. concluded that the veteran's family's genetics and 
dynamics made the veteran more vulnerable and less able to 
cope with future stresses and that it was not surprising to 
see her develop PTSD when faced with the dual stresses of 
sexual harassment and war.

Dr. T.H. stated that it was impossible to delineate the 
veteran's bipolar disorder, personality disorder, and PTSD.  
Dr. T.H. stated that the mood disorder and personality 
structure very likely played a primary role in the 
development of her PTSD.  The PTSD, the doctor explained, was 
super-imposed over the pre-existing pathologies.

In a report of a neurological disorders examination, dated in 
November 2003, Dr. L.W. stated that the veteran reported 
having problems sleeping as early as 1990.  According to the 
report, the veteran's difficulty sleeping had gradually 
progressed and currently required medication.  Dr. L.W. also 
discussed the veteran's history of sleep disorder treatment 
during service and at the VAMC.  Neurologic testing revealed 
no abnormalities.

Dr. L.W. concluded that the veteran had no sleep pathology of 
disorder of any form but had the usual difficulty sleeping 
found in bipolar disorder.  The veteran appeared to Dr. L.W. 
to have somatization, based on Dr. T.H.'s examination report.

Analysis

Initially, the Board notes that this evidence is 'new' to the 
extent it was not on file at the time of the last prior 
denial.  Nevertheless, for the reasons stated below, the 
Board finds that this evidence does not satisfy the standard 
for new and material evidence found at 38 C.F.R. § 3.156(a) 
(2007).

For the depression claim, the newly submitted evidence does 
not relate to an unestablished fact necessary to substantiate 
that claim, namely that the veteran currently suffers from a 
chronic condition that can be medically linked to service.  
Although the VA treatment notes include diagnoses of 
depression, none of these link those diagnoses to the 
episodes resulting in treatment for depression while in 
service.  

Moreover, it is not even clear whether the veteran has a 
current diagnosis of depression, considering that the VA 
examiner did not even confirm the diagnosis.  The VA 
examination report, therefore, provides no basis for granting 
service connection.  Thus, the newly submitted evidence is 
cumulative and redundant of the evidence of record at the 
time of the last prior final denial of the claim for major 
depression and does not raise a reasonable possibility of 
substantiating the claim.
 
As for the sleep disorder claim, the Board declines to reopen 
it as well.  The evidence submitted subsequent to the last 
final denial of this claim does not relate to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2007).  The evidence of record prior to 
the last final denial in September 1997 showed that the 
veteran reported sleep disturbances in service that had been 
linked to depression.  Evidence received since the last final 
denial shows that the veteran continues to suffer from sleep 
disturbance and that it is associated with other non-service-
connected conditions and is not itself a separate disorder.  
The additionally submitted evidence is cumulative and 
redundant and the claim must not be reopened.




ORDER

1.  Service connection for PTSD is granted. 

2.  New and material evidence having not been received, 
entitlement to service connection for a sleep disorder, is 
denied.

3.  New and material evidence having not been received, 
entitlement to service connection for depression, is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


